Title: Thomas Jefferson to William Barton, 2 October 1812
From: Jefferson, Thomas
To: Barton, William


          Monticello Oct. 2. 12.
           Th: Jefferson presents his compliments to mr Barton & returns him the paper he was so kind as to inclose him, & to which he has subscribed with great pleasure. in this he has equally gratified his affectionate reverence for the character of Dr Rittenhouse and the his friendship and best wishes towards his much esteemed connections; and he is satisfied that the life of such a man must hold offer a model & useful lesson to mankind in generall general. he salutes mr Barton with friendship & respect.
        